Title: To George Washington from Henry Laurens, 1 January 1778
From: Laurens, Henry
To: Washington, George



Sir
York [Pa.] 1st Jany 1778.

I presume that before this can reach your Excellency, you will have received from a Committee of Congress consisting of the Board of War & three other Members, to whom your Excellency’s Letter of the 22d Decemr was committed, an account of the measures adopted & put in operation for better supplying the Army with provision.
This Evening your Excellency’s Letter of the 26th Decemr was brought into Congress & reported; & will have the desired effect.
My present duty is to convey to your Excellency three Acts of Congress, which will accompany this. Vizt
Decemr 30th a Resolve for granting one months extraordy pay to the Officers & Soldiers now in Camp; for a new adjustment of the Officers Rations &c.

Decemr 31st a Resolve, for promoting a speedy reformation in discipline & œconomy in the Army.
Jany 1st for preventing imposition in the payment of extra-Pay granted the 30th Decem. I have the honour to be with great Respect.

P.S. your Excellency will receive in three packets by the present conveyance 150, Blank Commissions.

